Citation Nr: 0725891	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left calcaneal 
bursitis, claimed as a left ankle injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The appellant had active service from March 2004 to May 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current claim.  The hearing 
was scheduled for June 2007, but the appellant failed to 
report for the hearing.  The appellant did not request that 
the hearing be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant contends that he injured his left 
ankle during the fourth week of basic training while 
completing a two mile run.  The appellant's service medical 
records (SMRs) indicate that he was given a clinical 
evaluation and physical examination in January 2004 prior to 
enlistment.  The clinical evaluation was essentially normal, 
but the examiner noted that the appellant had mild, 
asymptomatic pes planus.  

An SMR dated April 2004 shows that the appellant sought 
treatment for chronic left wrist pain as well as left ankle, 
left heel, and Achilles pain that had continued for an 
unspecified period of weeks.  The examiner noted at that time 
that the appellant walked with an antalgic gait, but that he 
had full range of motion of the Achilles tendon with no 
evidence of heat, erythema, or crepitus.  The examiner 
diagnosed the appellant as having a left calcaneal bursitis.

VA administered a Compensation and Pension Examination (C&P) 
in July 2004 in conjunction with the appellant's claim.  The 
appellant indicated at that time that he injured his left 
ankle in basic training, and that he experienced intermittent 
pain for approximately six months as a result of the claimed 
injury.  He reported left foot and ankle pain at the time of 
the examination.  

The examiner did not provide a diagnosis of the appellant's 
claimed left ankle injury, but the examiner diagnosed the 
appellant as having a left calcaneal injury.  The examiner 
concluded that this left calcaneal compression-type injury 
was more likely than not caused by active duty.  The Board 
observes that an x-ray report indicated the veteran had 
sclerosis within the calcaneus posteriorly, "which may 
represent an impaction-type injury."  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Here, a VA examination was conducted in July 2004, 
approximately two months after the appellant was discharged 
from service.  The Board finds that a contemporaneous 
examination is warranted in this case as the examiner did not 
indicate whether the diagnosed injury was permanent in nature 
or would resolve.  This matter must be resolved before a 
decision can be rendered. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to undergo an orthopedic 
examination to determine whether the 
appellant has a current chronic orthopedic 
disability of the left distal lower 
extremity, including the ankle and/or 
heel.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate testing should be conducted at 
this time.  

If the appellant has a current chronic 
orthopedic disability of the left distal 
lower extremity, including the ankle 
and/or heel, the examiner is asked to 
express an opinion as to whether the left 
distal lower extremity disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
appellant's military service, and 
specifically, to the running injury as 
alleged by the appellant.  If the examiner 
determines that the claimed left distal 
lower extremity disability is not related 
to the appellant's service, the examiner 
is asked to address the SMR dated April 
2004 as well as the July 2004 VA C&P 
opinion contained in the claims file.  The 
examiner must provide a complete rationale 
for any stated opinion.  

2. The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address and the RO 
should also indicate whether any notice 
that was sent was returned as 
undeliverable.

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



